HAND, Circuit Judge
(after stating the facts as above). The evidence was certainly sufficient to convict Ing Lee on the conspiracy count. The Chinaman who ordered the trunk to be sent to 113 Court street was, of course, in complicity with the senders and knew its contents. The drug is extremely valuable, and people do not send it such long distances to unadvised consignees. Nor did this unidentified Chinaman send it to 113 Court street without prearrangement with some one there. The only question was whether the intended receiver was one or more of the three defendants or another person, the proprietor of the store. Even if we assume that the supposed Chin Wah was not the proprietor, rthe jury was surely justified in concluding that Ing Lee had been advised of the contents of the trunk. He had a key for it, ordered its delivery at the laundry, and the signing of the receipt. The whole enterprise was illicit, hazardous, and profitable. To suppose that any one would have been given a key to the trunk, and been apparently advised of its arrival, without being informed of its contents, was to the last degree improbable.
The proof as to the supposed Chin Wah is not so clear. If he was in fact the proprietor, the real Chin Wah, all is plain; but that was doubtful. On the whole, we are disposed to think that the proof was strong enough to allow the jury to conclude that he was Chin Wah, however .we might personally have voted, had we been on the panel. It is hardly necessary to sum up the proof. *532But, even if that is too doubtful to be a link in the reasoning, we think that his proved connection with the occurrence would serve anyway. Of the two he was the superior of Ing Lee, was at least the locum tenens in Chin Wah’s absence, and must have been as well informed as Ing Lee, if the venture was one of Chin Wah’s. It seems again highly improbable that it was a separate undertaking of Ing Lee. The trunk was ordered to .be delivered, not to him, hut to the laundry; the payment of the express charges counts for something. Nobody suggested at the trial such an explanation; Ing Lee and the supposed Chin Wah appeared to aet in concert.
On the other hand, though Look Ho’s part is suspicious, we are disposed to think that the case breaks down as to him. It appears to us nearly as likely that he had no part in the conspiracy as that he did. At any rate he was clearly an underling and signed the receipt at the direction of Ing Lee.
The case on the two counts for transporting and assisting to eoneeal present no other features. Indeed, it is helped out by the statutory presumption of guilt from possession, for Ing Lee and the-supposed Chin Wah came into possession, if the real Chin Wah was not there. It is true that the proof of importation might fail, except for the second statutory presumption; but, as' that is valid (Yee Hem v. U. S., 268 U. S. 178, 45 S. Ct. 470, 69 L. Ed. 904), there was no defect in the case.
The sentence was lawful. U. S. v. Meldrum (D. C.) 146 F. 390; Id., 151 F. 177, 80 C. C. A. 545, 10 Ann. Cas. 324 (C. C. A. 9); Sanborn v. Bay, 194 F. 37, 114 C. C. A. 57 (C. C. A. 8).
Judgment affirmed as to Ing Lee and the defendant indicted as Chin Wah.
Judgment reversed as to Look Ho.